    Case: 1:20-cv-02177 Document #: 28 Filed: 12/08/20 Page 1 of 2 PageID #:186




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

GLEN ELLYN PHARMACY, INC.,                            )
on behalf of plaintiff and the                        )
class members defined herein,                         )
                                                      )      Case No. 20-cv-2177
               Plaintiff,                             )
                                                      )      Honorable Marvin E. Aspen
AKRON GENERICS, LLC                                   )
and JOHN DOES 1-10                                    )
                                                      )
               Defendants.                            )

                                 NOTICE OF SETTLEMENT

       Plaintiff, Glen Ellyn Pharmacy, Inc., by and through its attorneys Edelman, Combs,

Latturner & Goodwin, LLC, hereby informs this Court that the parties have reached a settlement

which will resolve the case on an individual basis. Plaintiff expects to complete the settlement

within the next 60 (sixty) days and file a Stipulation to Dismiss with prejudice.

       In consideration thereof, the Parties respectfully request that this Court strike all pending

dates and deadlines in this matter including, but not limited to, the Status Hearing currently

scheduled for December 17, 2020 at 10:30 a.m..

                                                             Respectfully submitted

                                                             /s/ Dulijaza Clark
                                                             Dulijaza (Julie) Clark


Daniel A. Edelman
Dulijaza (Julie) Clark
EDELMAN, COMBS, LATTURNER
& GOODWIN, LLC
20 S. Clark St, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
E-mail for Service:
courtecl@edcombs.com
    Case: 1:20-cv-02177 Document #: 28 Filed: 12/08/20 Page 2 of 2 PageID #:187




                                CERTIFICATE OF SERVICE

        I, Dulijaza Clark, hereby certify that on December 8, 2020, a true and accurate copy of
the foregoing document was filed via the Court’s CM/ECF system, which shall cause delivery
via email to all counsel of record.

                                                            /s/ Dulijaza Clark
                                                            Dulijaza (Julie) Clark


Daniel A. Edelman
Cathleen M. Combs
Dulijaza (Julie) Clark
EDELMAN, COMBS, LATTURNER
& GOODWIN, LLC
20 S. Clark St, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
E-mail for Service:
courtecl@edcombs.com
